PER CURIAM:
Carlos R. Mayberry appeals the district court’s order dismissing without prejudice Mayberry’s complaint filed pursuant to 42 U.S.C. § 1983 (2000). Because Mayberry may resubmit his complaint as amended to cure the defects identified by the district court, the dismissal order is not appeal-able. See Chao v. Rivendell Woods, Inc., 415 F.3d 342, 345 (4th Cir.2005); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we dismiss the appeal. Mayberry’s motions for extension and for injunctive relief are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.